Citation Nr: 0301354	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to service connection for 
hepatitis C will be the subject of a later decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 
to November 1967.

This matter comes before the Board on appeal from a June 
2001 RO rating decision.

The Board notes that in an October 2002 statement, the 
veteran withdrew a previously made request for a hearing 
before the Board.

The Board is undertaking additional development on the 
claim of entitlement to service connection for hepatitis C 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  When the requested development is completed, the 
Board will provide notice of the evidentiary development 
to the claimant as required by Rule of Practice 903.  
67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  After giving the required 
notice and reviewing any responses by the claimant, the 
Board will prepare a separate decision addressing this 
claim.  


FINDINGS OF FACT

1. By decision of the Board in March 1995, the veteran's 
claim of entitlement to service connection for PTSD was 
denied.  

2. The additional evidence associated with the claims file 
subsequent to the March 1995 Board decision is not so 
significant that it must be considered in order to decide 
the merits of the claim of service connection for PTSD. 



CONCLUSION OF LAW

No new and material evidence has been submitted to reopen 
a claim of service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action of September 1990, the RO, among other 
things, denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran appealed this 
decision, and in a March 1995 decision, the Board denied 
the veteran's claim of entitlement to service connection 
for PTSD.  The Board's decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.1100, 
20.1105 (2002).  

As the March 1995 Board decision is final, see 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.1100, 20.1105, the veteran's claim 
may now be reopened only if new and material evidence has 
been submitted since the last final disallowance.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (a) 
(2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must address the issue of whether new and 
material evidence has been submitted in the first instance 
because it determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Once the Board finds that 
no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether 
by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 
C.F.R. § 3.156(a).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2002)) (new and material evidence 
is defined differently for claims filed on or after August 
29, 2001). 

In the March 1995 decision, the Board denied the veteran's 
PTSD claim on the basis that corroboration of the 
occurrence of an in-service stressor was not shown.  The 
Board noted that because there was no credible supporting 
evidence that the veteran's claimed in-service stressors 
actually occurred, the veteran's claim did not satisfy the 
requirements of 38 C.F.R. § 3.304(f) (service connection 
for PTSD requires, among other things, credible supporting 
evidence that the claimed in-service stressor occurred). 

The Board has reviewed the evidence associated with the 
claims folder since the March 1995 Board denial, and finds 
that new and material evidence has not been received to 
reopen the previously denied claim of service connection 
for PTSD.

In the veteran's case, the evidence available at the time 
of the March 1995 Board denial included service personnel 
records that indicate that the veteran was a cannoneer 
with an artillery unit.  Service personnel records also 
indicate that he served in Vietnam from May 1966 to May 
1967.  The veteran's DD Form 214 indicates that the 
veteran was awarded the Vietnam Service Medal with Bronze 
Star (1), the National Defense Service Medal, the Army 
Commendation Medal, and the Republic of Vietnam Campaign 
Medal with a 60 Device.  

Also of record were VA treatment records dated from 
November 1989 to January 1990, which indicate that the 
veteran was diagnosed with and received treatment for 
PTSD.

In a February 1990 VA examination report, the veteran 
reported that his stressors included seeing a dead and 
mutilated soldier, seeing a grenade kill a Vietnamese boy, 
killing an entire Vietnamese village, trying to save two 
individuals from a sniper, and seeing the charred remains 
of other soldiers.  The veteran reported that he was in a 
mess hall at Phu Loi base camp when an individual came in 
with a gun and began firing.  The veteran reported that 
the man sitting next to him was killed, and that he fired 
a weapon at the shooter.  He reported that there was an 
investigation which delayed his return from Vietnam. 

In an August 1990 report, the Director of the U.S. Army 
and Joint Services Environmental Support Group (ESG) 
reported that the ESG was unable to document any of the 
veteran's stressors, including the mess hall incident.  
The Director also reported that the U.S. Army casualty 
data did not list the veteran as injured in Vietnam.  The 
Director reported that the veteran's DA Form 20 did not 
indicate that he received a Purple Heart.  The Director 
reported that the ESG was unable to document that the 
veteran had served as a machine gunner with his unit, or 
that he was involved in extensive combat.  The ESG could 
only verify that the veteran was a cannoneer assigned to 
an artillery unit during his tour in Vietnam.  The 
Director reported that the veteran's anecdotal incidents, 
such as viewing the dead and mutilated remains of 
soldiers, were not researchable. 

In a September 1990 statement, the veteran reported that 
he assisted in the handling of the wounded during Vietnam.  
He also reported that he received a bullet wound to the 
shoulder as the result of combat in February 1967 at Phu 
Loi.  The veteran reported that many of his friends in the 
1st Infantry were killed from November 1966 to March 1967.  
The veteran reported that he was subjected to daily 
attacks, and that the members of his unit who were killed 
in July 1966 attacks included R.M., J.C., and E.K.  He 
reported that he was awarded the Bronze Star for an 
incident that occurred in February 1967.  The veteran also 
reported that he was subjected to sniper attacks. The 
veteran also reported that he had served as a convoy 
guard, and that many stressful incidents occurred between 
July 1966 and April 1967, involving many casualties.  

The veteran was afforded a hearing in April 1991.  He 
reported that he was with the 1st Infantry Division, 8th 
Brigade, 6th Artillery.  He reported that in May 1967, a 
United States soldier shot several other soldiers in a 
mess hall, and that the veteran pursued the shooter.  The 
veteran stated that his departure from Vietnam was delayed 
due to this incident.  He also reported that his stressors 
included the incident involving the Vietnamese boy with a 
grenade, the sniper incident, and seeing charred bodies.  
The veteran presented pictures of himself in Vietnam with 
weapons to verify his combat status.  He reported that he 
was a machine gun expert, and that he did infantry-type 
work for seven months in Vietnam, firing machine guns in 
combat. The veteran reported that he was awarded the 
Bronze Star, the Purple Heart, and the Army Commendation 
Medal.  He reported that he spent three weeks in the 
hospital for a nervous condition while he was stationed at 
Fort Sill, and that his private physician had linked his 
nervous condition to his combat-related service.  He 
reported the names of three buddies, R.M., J.C., and E.K., 
who had died in Vietnam.

The Board remanded the veteran's case in November 1992 for 
additional development, including the verification of 
casualties and awards.

Also of record at the time of the March 1995 Board 
decision was a March 1994 statement from the National 
Personnel Records Center (NPRC), which indicates that a 
search for the morning reports for the veteran's unit for 
July 1966 and for the period from November 1966 through 
March 1967 produced no casualties related to the veteran's 
case.  

Also of record were VA treatment records dated in 
September 1994 which indicate that the veteran claimed 
that he was ordered to kill women and children in a 
village in April 1967.  

The evidence obtained in connection with the veteran's 
current attempt to reopen includes VA treatment notes 
dated from July 1995 to February 2001 which indicate that 
the veteran received treatment for PTSD.  The veteran 
reported having a number of "confirmed kills" while in 
Vietnam.  The veteran reported experiencing traumatic 
events during combat, including seeing many mutilated and 
dead bodies.  In February 2001, the veteran was diagnosed 
with PTSD, combat-related.

In statements dated in August 2001 and in November 2001, 
the veteran reported that he was a gunner during his tour 
in Vietnam, and that he was awarded the Combat Infantryman 
Badge.  

The Board finds that the additional evidence is not new 
because it is cumulative of previously considered 
evidence.  See 38 C.F.R. § 3.156.  That is, while some of 
the additional evidence was not previously on file, it 
merely confirms what was already known-that the veteran 
claims that he was in combat in Vietnam, that the veteran 
claims that several stressful situations occurred while he 
was in Vietnam, that the veteran claims that he has 
received combat-related awards and medals, and that the 
veteran has been receiving treatment for and has been 
diagnosed with PTSD.  The basis of the previous final 
denial was that the veteran's stressors could not be 
verified or corroborated.  Although the veteran has been 
diagnosed with combat-related PTSD and while the veteran 
now states that he was awarded the Combat Infantryman 
Badge, the record still remains devoid of any evidence 
that corroborates any of the veteran's stressors or combat 
status, such as citations for  combat-related activities, 
or corroborating buddy statements.  The Board points out 
that the February 2001 diagnosis of combat-related PTSD 
was apparently based on the veteran's own recitation of 
his service history, rather than based on any new and 
material corroborating evidence.  Accordingly, the Board 
concludes that the evidence submitted subsequent to the 
March 1995 Board decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a).  The additional 
evidence is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's 
claim.  See 38 U.S.C.A. § 5108.  This is so because it 
does not tend to support the veteran's claim in a manner 
not previously addressed.  Thus, the veteran's claim of 
entitlement to service connection for PTSD is not 
reopened.  

In adjudicating the veteran's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
which, as stated above, became effective during the 
pendency of this appeal.  The Board has also considered 
the final regulations that VA issued to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The Act 
imposed certain notification requirements and clarified 
VA's duty to assist claimants in developing evidence 
pertinent to their claims.  The Act also eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arose.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question 
for the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Even the Veterans Claims 
Assistance Act of 2000 recognizes this.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).  Consequently, the Board may 
not act to assist the veteran in the development of the 
claim unless new and material evidence is presented.  

As for the notification requirements of the VCAA, VA is 
required to inform the applicant of any information 
necessary to complete an application for VA benefits.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  In this case, the veteran's 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  The amended 
"duty to notify" requires the Secretary to notify a 
claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified 
at 38 C.F.R. § 3.159(b)); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In those cases where notice is 
provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. 
§ 5103(b) (West Supp. 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the 
RO has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be 
granted the benefit sought.  The RO informed the veteran 
in June 2001 of the basis for its denial.  The statement 
of the case issued in August 2002 informed the veteran of 
the evidence needed to substantiate his claim.  
Additionally, the RO notified the veteran in a November 
2000 letter, in a June 2001 telephone call, and in a June 
2001 letter, of the development of his claim, the type of 
evidence needed to prove his claim, and of which evidence, 
if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  He was also provided with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence in 
the June 2001 rating decision, and the August 2002 
statement of the case.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

As for the duty-to-assist obligations, the Board 
reiterates that the veteran's claim has not been reopened.  
Consequently, the Board does not have jurisdiction to act 
further.  See Barnett, supra; Butler, supra; 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).


ORDER

The application to reopen a claim of service connection 
for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

